UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54088 Native American Energy Group, Inc. (Exact Name of registrant as specified in its charter) Delaware 65-0777304 (State or other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 108-18 Queens Blvd., Suite 901 Forest Hills, NY 11375 (Address of principal executive offices) (718) 408-2323 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: ¨ Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer þ Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ As ofMay 20, 2011, there were29,052,030 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS1 Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. F1 to F-16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative disclosures about Market Risk. 22 Item 4. Controls and Procedures. 22 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 24 Item1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 26 Item 4. (Removed and Reserved). 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 Signatures 27 PART I – FINANCIAL INFORMATION INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 F-1 Unaudited Condensed Consolidated Statements of Operations – Three Months Ended March 31, 2011 and March 31, 2010 and for the period from January 18, 2005 (date of inception) to March 31, 2011 F-2 Unaudited Condensed Consolidated Statement of Stockholders’ (Deficit) Equity for the period from January 1, 2011 to March 31, 2011 F-3 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and March 31, 2010 and from the period January 18, 2005 (date of inception) to March 31, 2011 F-4 Notes to the Unaudited Condensed Consolidated Financial statements F-5 to F-16 Item 1. Financial Statements. NATIVE AMERICAN ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Property, plant and equipment, net Other assets: Collateral on surety bonds Security deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Capital leases and notes payable, short term Loans payable Total current liabilities Commitments and contingencies Stockholders' equity (deficit): Preferred stock, par value $0.0001; 1,000,000 shares authorized, 500,000 shares issued and outstanding as of March 31, 20111 and December 31, 2010 50 50 Common stock, par value $0.001; 1,000,000,000 shares authorized, 28,984,530 and 28,374,530 shares issued as of March 31, 2011 and December 31, 2010, respectively; 27,647,030 and 27,037,030 shares outstanding as of March 31, 2011 and December 31, 2010, respectively Common stock subscription - Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See the accompanying notes to the unaudited condensed consolidated financial statements F-1 NATIVE AMERICAN ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (a development stage company) (unaudited) From January 18, (date of inception) Three months ended March 31, through March 31, 2011 REVENUE $
